DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply in view of newly found reference Buehler being used in the current rejection.  See the new rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2018/0330169 to van Hoof (“Van”) in view of US PG Pub 2010/0002082 to Buehler (“Buehler”).
Regarding claim 1, “A method of assigning video streams to watcher devices” reads on the video streams that are assigned to client devices associated with the reviewer accounts (abstract, ¶0065) disclosed by Van and represented in Fig. 5.
As to “the method comprising: obtaining, at an electronic computing device, context information associated with an incident” Van discloses (¶0085, ¶0086) that events are detected and categorized; (¶0168) the device obtains a primary video stream comprising images of a scene as represented in Fig. 11 (element 1104).
As to “detecting, at the electronic computing device, as a function of the context information, a plurality of objects of interest within a field-of-view of a camera” Van discloses (¶0170) that the device identifies from the primary video stream one or more regions of interest in the scene as represented in Fig. 11 (element 1106); (¶0094, ¶0150) regions of interest are detected based on events/elements such as persons, faces, objects, etc. as represented in Fig. 6;
As to “determining, at the electronic computing device, based on respective positions of the objects of interest within the field-of-view, a plurality of sub-regions of the field-of-view of the camera, each of the sub-regions enclosing at least one of the detected objects of interest detected within the field-of-view of the camera and has one or more video attributes” Van discloses (¶0074, ¶0083) that the device receives primary video data from the video source/camera and further receives additional video streams that capture a portion of the primary video stream; (¶0095, ¶0138, ¶0144, ¶0172) the additional/sub-streams which are focusing on the regions of interest are generated of video data, where the sub-streams have different image characteristics as the main video stream.
As to “assigning, at the electronic computing device, each of the sub-regions of the field-of-view of the camera to a respectively selected one of the watcher devices” Van discloses (¶0065, ¶0076, ¶0172) that the device creates a sub-stream comprising a plurality of images for a first region of interest, where the sub-streams are assigned to the client devices associated with the reviewer accounts.
As to “causing, at the electronic computing device, transmission of video streams respectively captured corresponding to each of the assigned sub-regions of interest to the respectively selected one of the watcher devices” Van discloses (¶0175, ¶0076) that the devices provide sub-streams for display at a client device as represented in Fig. 5 and Fig. 11 (element 1114).
Van meets all the limitations of the claim except “obtaining, at the electronic computing device, one or more video display characteristics associated with a plurality of watcher devices; selecting, at the electronic computing device, respectively for each of the plurality of sub-regions of the field-of-view of the camera, a different one of the watcher devices based on a correlation between the one or more video attributes of the sub-regions and the one or more video display characteristics associated with the watcher devices.”  However, Buehler discloses (¶0028, ¶0039) that the display device displays primary video data feed with different surveillance region defining as sub-regions within the primary video data feed as represented in Fig. 1 (elements 115, 140, 145); (¶0040, ¶0043, claims 7-11) based on selecting an object in a sub-region, the user device assigns a video sensor device to begin tracking object from the primary video data feed; (¶0042, claims 7-11 ) the static and dynamic selection and placement rules for relationships between cameras can also be applied to relationships among sub-regions; segmenting a camera's field-of-view into multiple sub-regions enables more sophisticated video feed selection and placement rules within the user interface; if a primary camera pane includes multiple sub-regions, each sub-region can be associated with one or more secondary cameras (or sub-regions within secondary cameras) whose video data feeds can be displayed in the proximate panes.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Van’s system by obtaining display characteristics of watcher devices and assigning watcher devices based on their characteristics as taught by Buehler in order to use camera devices efficiently and effectively during an event or crime to provide video data to be used as evidence (¶0008).

Regarding claim 13, “The method of claim 1, further comprising: providing, at the electronic computing device, a graphical user interface indicating the assignment of each of the sub-regions to the respectively selected one of the watcher devices, the graphical user interface further including a visual map showing a spatial arrangement of the sub-regions relative to the field-of-view of the camera” combination of Van and Buehler teaches this limitation, where Van discloses (¶0026, ¶0149) that the client device is provided with an user interfaces for facilitating review of captured image data and detected regions of interest; (¶0150, ¶0157) the system detects a region of interest as represented in Fig. 10C; (¶0162, ¶0163) the playback of the first video stream and second video stream are presented concurrently on the client device in a picture-in-picture arrangement as represented in Figs. 10J and 10K, and Buehler discloses (¶0029, ¶0039) that the application screen of the display device includes a set of layout icons that allow the user to select a number of secondary data feeds to view on the screen along with the primary video feed as represented in Fig. 1 (elements 115, 125, 140, 145); (¶0010) determination of which cameras are included in the set of secondary video surveillance cameras can be based on spatial relationships between the primary video surveillance camera and a set of video surveillance cameras.

Regarding claim 14, “The method of claim 13, further comprising: modifying assignment of one or more of the sub-regions to a different one of the watcher devices in response to a user input received at the graphical user interface” combination of Van and Buehler teaches this limitation, where Van discloses (¶0190, ¶0162, ¶0163) that the client device modifies the fields of view by adjusting a size of a field of view for the full-frame image, and adjusting a position of the field of view for the full-frame as represented in Figs. 10J and 10K, and Buehler discloses (¶0043) the user can send commands to the sensor devices to change one or more data capture parameters such as camera angle, focus, frame rate, etc.

Regarding claim 15, “The method of claim 14, further comprising: receiving a user input adjusting boundary of the one or more sub-regions thereby resulting in the formation of a different set of sub-regions each enclosing at least one of the detected objects of interest; and responsively assigning, at the electronic computing device, based on the one or more video display characteristics associated with the watcher devices, each of the different set of sub-regions to a respectively re-selected one of the watcher devices; and causing, at the electronic computing device, transmission of video streams respectively captured corresponding to each of the assigned different set of sub-regions to the respectively re-selected one of the watcher devices” Van discloses (¶0150, ¶0157, ¶0183) the user defines a region of interest by drawing the boundaries of the region of interest on the field of view shown on the touch screen as represented in Fig. 10C; (¶0065, ¶0076, ¶0172) the device creates a sub-stream comprising a plurality of images for a first and a second regions of interest, where the sub-streams are assigned to the client devices associated with the reviewer accounts; (¶0175, ¶0076) the devices provide sub-streams for display at a client device as represented in Fig. 5 and Fig. 11 (element 1114).

Regarding claim 17, see rejection similar to claim 1.

Regarding claim 18, see rejection similar to claim 13.

Claims 2-4, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Van in view of Buehler as applied to claims 1 and 17 above, and further in view of US PG Pub 2020/0169764 to Aflaki Beni (“Aflaki”).
Regarding claim 2, combination of Van and Buehler meets all the limitations of the claim except “The method of claim 1, wherein the one or more video display characteristics include a size, shape, orientation, aspect ratio, resolution, rotatability, expandability, or foldability of an electronic display respectively associated with the watcher devices, the method further comprising: prior to assigning, determining whether the size, shape, orientation, aspect ratio, resolution, rotatability, expandability, or foldability of the electronic display associated with the watcher devices correlates with the video attributes of the sub-regions, wherein the assigning comprises assigning each of the sub-regions to the respectively selected one of the watcher devices when the size, shape, orientation, aspect ratio, resolution, rotatability, expandability, or foldability of the electronic display associated with the respectively selected one of the watcher devices correlates with the video attributes of the respectively assigned sub-regions.”  However, Aflaki discloses (¶0073) that the characteristics of the recording devices are detected, where the one or more characteristics of the recording devices may comprise at least one of: relative positions of each of the recording devices, pointing directions of each of the recording devices, spatial resolution recording capability of each of the recording devices, and temporal resolution recording capability e.g. frames per second (FPS) of each of the recording devices; (¶0083, ¶0084) the selection apparatus selects content stream corresponding to a recording device with the specific resolution recording ability.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Van and Buehler’s systems by selecting watcher devices based on their display characteristics as taught by Aflaki in order to manage the large numbers of data in a reliable, efficient, and user-friendly manner (¶0002).

Regarding claim 3, “The method of claim 2, further comprising: refraining from assigning a particular one of the sub-regions to a particular one of the watcher devices when the size, shape, orientation, aspect ratio, resolution, rotatability, expandability, or foldability of the electronic display associated with the particular one of the watcher devices does not correlate with the video attributes of the particular one of the sub-regions” Aflaki discloses (¶0083, ¶0084) that only the recording device with specific resolution recording ability is selected for content stream.

Regarding claim 4, “The method of claim 2, wherein assigning each of the sub-regions to the respectively selected one of the watcher devices further based on one or more of: network bandwidth associated with the watcher devices; covert mode status associated with the watcher devices; a count of objects of interest enclosed in each of the sub regions; or a watch priority associated with each of the objects of interest enclosed in each of the sub-regions” Aflaki discloses (¶0069) that the content stream obtained from various cameras angles/locations are given importance such as content streams obtained from the recording devices 101-3/4/5/6 are given higher importance than the other recording devices as represented in Fig. 2.

Regarding claim 19, see rejection similar to claim 2.

Regarding claim 20, see rejection similar to claim 4.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Van in view of Buehler as applied to claim 1 above, and further in view of US PG Pub 2018/0062846 to Li (“Li”).
Regarding claim 5, combination of Van and Buehler meets all the limitations of the claim except “The method of claim 1, further comprising: prior to assigning, determining whether each of the respectively selected one of the watcher devices is operating in a covert mode, wherein the assigning comprises assigning each of the sub-regions to the respectively selected one of the watcher devices when each of the respectively selected one of the watcher devices is not operating in a covert mode.”  However, Li discloses (¶0088) that the system determines if a specific application [camera application] of the device is hidden and if it is hidden then it avoids using the application/device. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Van and Buehler’s systems by avoid using the device if it is operating in hidden/covert mode as taught by Li in order to protect the user privacy (¶0095).

Regarding claim 6, “The method of claim 5, further comprising: refraining from assigning a particular one of the sub-regions to a particular one of the watcher devices when the particular one of the watcher devices is determined to be operating in a covert mode” Li discloses (¶0088) that the system determines if a specific application [camera application] of the device is hidden and if it is hidden then it avoids using the application/device

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Van in view of Buehler as applied to claim 1 above, and further in view of US PG Pub 2017/0086192 to Bohlander (“Bohlander”).
Regarding claim 7, combination of Van and Buehler meets all the limitations of the claim except “The method of claim 1, further comprising: prior to assigning, determining whether each of the respectively selected one of the watcher devices is associated with a cognitive load greater than a cognitive load threshold; and wherein assigning comprises assigning each of the sub-regions to the respectively selected one of the watcher devices when each of the respectively selected one of the watcher devices is associated with a respective cognitive load that is not greater than the cognitive load threshold.”  However, Bohlander discloses (¶0011, ¶0065, ¶0066) that the system detects the stress level based on the device associated with the responder and based on the detected stress level of the responders, the system assigns the responder or different responders as represented in Fig. 8 and Fig. 9.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Van and Buehler’s systems by determining cognitive load/stress level of the responder prior to assignment as taught by Bohlander in order to accurately and efficiently obtaining video by enabling a camera associated with the responder by enabling camera (¶0003).

Regarding claim 12, “The method of claim 1, further comprising: determining a count of the objects of interest enclosed in each of the sub-regions; determining that a count of the objects of interest enclosed in a first one of the sub-regions is greater than a count of the objects of interest enclosed in a second one of the sub-regions” Van discloses (¶0094) that region of interest module identifies regions of interest based on detected events (e.g., persons, faces, objects).
Combination of Van and Buehler meets all the limitations of the claim except “determining that a first selected one of the watcher devices is associated with a first cognitive load and a second selected one of the watcher devices is associated with a second cognitive load; wherein assigning comprises: assigning the first one of the sub-regions to the first selected one of the watcher devices and the second one of the sub-regions to the second selected one of the watcher devices when the first cognitive load is lower than the second cognitive load; and assigning the first one of the sub-regions to the second selected one of the watcher devices and the second one of the sub-regions to the first selected one of the watcher devices when the second cognitive load is lower than the first cognitive load.”  However, Bohlander discloses (¶0011, ¶0065, ¶0066) that the system detects the stress level based on the device associated with the responder and based on the detected stress level of the responders, the system assigns the responder or different responders as represented in Fig. 8 and Fig. 9.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Van and Buehler’s systems by determining cognitive load/stress level of the responder prior to assignment as taught by Bohlander in order to accurately and efficiently obtaining video by enabling a camera associated with the responder by enabling camera (¶0003).

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Van in view of Buehler as applied to claim 1 above, and further in view of US PG Pub 2021/0297929 to Frusina (“Frusina”).
Regarding claim 8, combination of Van and Buehler meets all the limitations of the claim except “The method of claim 1, further comprising: assigning a watch priority to each of the detected objects of interest, determining that a first object of interest from the detected objects of interest has a watch priority that is higher than a watch priority of a second object of interest from the detected objects of interest; determining that a first selected one of the watcher devices is operating with a first network bandwidth and a second selected one of the watcher devices is operating with a second network bandwidth; and wherein assigning comprises: assigning a first one of the sub-regions enclosing the first object of interest to the first selected one of the watcher devices and assigning a second one of the sub-regions enclosing the second object of interest to the second selected one of the watcher devices when the first network bandwidth is greater than the second network bandwidth; and assigning the first one of the sub-regions enclosing the first object of interest to the second selected one of the watcher devices and assigning the second one of the sub-regions enclosing the second object of interest to the first selected one of the watcher devices when the second network bandwidth is greater than the first network bandwidth.”  However, Frusina discloses (¶0134, ¶0178) that based on the priority of the devices, preferred source transmits data as higher bandwidth and lower priority feed is transmitted at lower bandwidth; (¶0193, ¶0196) the system modifies the routing paths by re-allocating network links/bandwidth previously allocated to the other devices.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Van and Buehler’s systems by determining priority of the devices and assigning bandwidth according to the priority of the devices as taught by Frusina in order to provide stable and reliable connection links by freeing congestion used by the other lower-priority communications associated with the individual (¶0005).

Regarding claim 10, combination of Van and Buehler meets all the limitations of the claim except “The method of claim 1, further comprising: determining a count of the objects of interest enclosed in each of the sub-regions; determining that a count of the objects of interest enclosed in a first one of the sub-regions is greater than a count of the objects of interest enclosed in a second one of the sub-regions; and determining that a first selected one of the watcher devices is operating with a first network bandwidth and a second selected one of the watcher devices is operating with a second network bandwidth; and wherein assigning comprises: assigning the first one of the sub-regions to the first selected one of the watcher devices and assigning the second one of the sub-regions to the second selected one of the watcher devices when the first network bandwidth is greater than the second network bandwidth; and assigning the first one of the sub-regions to the second selected one of the watcher devices and assigning the second one of the sub-regions to the first selected one of the watcher devices when the second network bandwidth is greater than the first network bandwidth.”  However, Frusina discloses (¶0181) that the camera device identifies objects that appear to be weapons in frames, and upon detection of such an object, automatically sends a signal to the communications coordination system to request enhanced communications; (¶0134, ¶0178) based on the priority/enhancement request from the devices, preferred source transmits data as higher bandwidth and lower priority feed is transmitted at lower bandwidth; (¶0193, ¶0196) the system modifies the routing paths by re-allocating network links/bandwidth previously allocated to the other devices.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Van and Buehler’s systems by determining priority of the devices and assigning bandwidth according to the priority of the devices as taught by Frusina in order to provide stable and reliable connection links by freeing congestion used by the other lower-priority communications associated with the individual (¶0005).

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Van in view of Buehler as applied to claim 1 above, and further in view of US PG Pub 2018/0103291 to Gefen (“Gefen”).
Regarding claim 9, combination of Van and Buehler meets all the limitations of the claim except “The method of claim 1, further comprising: assigning a watch priority to the detected objects of interest, determining that a first object of interest from the detected objects of interest has a watch priority that is higher than a watch priority of a second object of interest from the detected objects of interest; determining that a first selected one of the watcher devices is included with a first display area and a second selected one of the watcher devices is included with a second display area; and wherein assigning comprises: assigning a first one of the sub-regions enclosing the first object of interest to the first selected one of the watcher devices and assigning a second one of the sub-regions enclosing the second object of interest to the second selected one of the watcher devices when the first display area is larger than the second display area; and assigning the first one of the sub-regions enclosing the first object of interest to the second selected one of the watcher devices and assigning the second one of the sub-regions enclosing the second object of interest to the first selected one of the watcher devices when the second display area is larger than the first display area.”  However, Gefen discloses (¶0012) that a first user uses a first client device to record an area of interest of the event from a first perspective while a second user may use a second client device to record the area of interest from a second perspective different from the first perspective; (¶0061, ¶0082) the augmentation engine generates the enhanced display in which the first perspective is given a higher priority (e.g., a larger area of the display window, a more prominent position in the display window, etc.) over the second perspective; the augmentation engine is configured to dynamically perform this determination to update how the enhanced display is to be shown on the client devices such that the more preferable perspective providing a better viewing experience is transitioned to a position in the display window showing the enhanced display.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Van and Buehler’s systems by determining priority of the devices and assigning larger display are according to the priority of the devices as taught by Gefen in order to provide spectators with unlimited viewing of their favorite event on the larger screen area (¶0003).

Regarding claim 11, combination of Van and Buehler meets all the limitations of the claim except “The method of claim 1, further comprising: determining a count of the objects of interest enclosed in each of the sub-regions; determining that a count of the objects of interest enclosed in a first one of the sub-regions is greater than a count of the objects of interest enclosed in a second one of the sub-regions; and determining that a first selected one of the watcher devices is included with a first display area and a selected second one of the watcher devices is included with a second display area; and wherein assigning comprises: assigning the first one of the sub-regions to the first selected one of the watcher devices and assigning the second one of the sub-regions to the second selected one of the watcher devices when the first display area is larger than the second display area; and assigning the first one of the sub-regions to the second selected one of the watcher devices and assigning the second one of the sub-regions to the first selected one of the watcher devices when the second display area is larger than the first display area.”  However, Gefen discloses (¶0070) the server determines the number of objects present in the event; (¶0012) a first user uses a first client device to record an area of interest of the event from a first perspective while a second user may use a second client device to record the area of interest from a second perspective different from the first perspective; (¶0061, ¶0082) the augmentation engine generates the enhanced display in which the first perspective is given a higher priority (e.g., a larger area of the display window, a more prominent position in the display window, etc.) over the second perspective; the augmentation engine is configured to dynamically perform this determination to update how the enhanced display is to be shown on the client devices such that the more preferable perspective providing a better viewing experience is transitioned to a position in the display window showing the enhanced display.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Van and Buehler’s systems by determining priority of the devices and assigning larger display are according to the priority of the devices as taught by Gefen in order to provide spectators with unlimited viewing of their favorite event on the larger screen area (¶0003).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Van in view of Buehler as applied to claim 1 above, and further in view of US PG Pub 2011/0242317 to Wengrovitz (“Wengrovitz”).
Regarding claim 16, combination of Van and Buehler meets all the limitations of the claim except “The method of claim 1, further comprising: subsequent to transmitting the video streams, monitoring watcher status corresponding to the video streams respectively transmitted to each of the selected one of the watcher devices; determining that the watcher status corresponding to a first one of the selected one of the watcher devices indicates an inactive status, and responsively re-assigning a first one of the sub-regions assigned to the first one of the selected one of the watcher devices to a second one of the selected one of the watcher devices to which a second one of the sub-regions is previously assigned; and wherein subsequent to re-assigning the first one of the sub-regions to the second one of the selected one of the watcher devices, causing transmission of video streams respectively captured corresponding to both the first one of the sub-regions and second one of the sub-regions to the second one of the selected one of the watcher devices.”  However, Wengrovitz discloses (¶0030, ¶0040) that the system assigns camera 1 to stream video to a display device and when the camera turns off or discontinues streaming, the system assigns other another camera 2 to stream video to the display device as represented in Fig. 1; (¶0031) routing digital video streams to the display device based on the location of the cameras.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Van and Buehler’s systems by using a device status to determine if it is inactive and reassigning to another device as taught by Wengrovitz in order to receive and not miss critical events of interest (¶0008).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317. The examiner can normally be reached Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425